





CITATION:
R. v. Day, 2011 ONCA 630



DATE: 20111006



DOCKET: C53167



COURT OF APPEAL FOR ONTARIO



Goudge, Armstrong and Rouleau JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Brian Day



Appellant



John H. Hale, for the appellant



Gayle Karding, for the respondent



Heard:
October 3, 2011



On appeal from the conviction and sentence imposed on April 19,
          2010, by Justice Jean-Marie Bordeleau of the Ontario Court of Justice.



APPEAL BOOK ENDORSEMENT



[1]

This is not a case where the appellant and the victim gave completely
    incompatible versions of what happened.  The trial judges reasons make clear
    that the photos of the victim supported the victims evidence and that the
    trial judge acted on that basis.

[2]

His reasons are sufficient for appellate review.  The appeal must be
    dismissed.


